Citation Nr: 1622458	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  11-26 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to September 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in April 2014 for further development.  

The Board notes that in April 2014, the Board also denied the Veteran's increased rating claims for service connected duodenal ulcer disease and hemorrhoids.  In February 2015, and pursuant to a Joint Motion for Remand (JMR), the United States Court of Appeals for Veterans Claims (Court) vacated that portion of the Board's decision.  The Board once again denied these claims by way of an April 2015 decision.  Consequently, these issues are not before the Board.

Additionally, in its April 2014 decision, the Board denied service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).  Pursuant to the JMR, that portion of the Board's decision was not to be disturbed.  

Finally, in its April 2014 decision, the Board remanded the issue of entitlement to service connection for a hernia, to include as secondary to service-connected duodenal ulcer disease.  In an August 2015 rating decision, the RO granted service connection for residuals, right inguinal hernia repair.  It also granted service connection for a scar, residual of right inguinal hernia repair.  The grant of service connection constitutes a complete grant of the benefit sought on appeal with respect to that issue.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997.  Consequently, the issue is not before the Board.  

In an April 2015 rating decision, the RO denied the Veteran's application to reopen a claim of service connection for an acquired psychiatric disability (to include PTSD).  The Veteran has submitted a December 2015 notice of disagreement with that determination.  The December 2015 notice of disagreement also disagreed with the August 2015 rating decision that granted service connection for residuals, right inguinal hernia repair, and assigned a noncompensable evaluation.  From a review of the electronic record, the RO has acknowledged the notice of disagreement and it appears they are in the process of responding with a statement of the case.  Under these circumstances, the Board declines to take jurisdiction of this issue pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The December 2015 notice of disagreement also purported to disagree with the rating assigned for his service-connected duodenal ulcer disease and his hemorrhoids.  Since these issued were no longer on appeal (having been denied by the Board in April 2015) the Board considers the December 2015 correspondence to be a new claim for increased ratings.  The issues of entitlement to increased ratings for duodenal ulcer disease and for hemorrhoids have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

The percentage requirements for a total disability rating under section 4.16(a) of VA regulations have not been met, and the Veteran's service-connected disabilities are not shown to be of such nature and severity as to preclude him from securing or following substantially gainful occupation.  


CONCLUSION OF LAW

The criteria for entitlement to a total disability rating due to service-connected disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.25 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In an October 2014 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board acknowledges that, in the present case, complete notice was not issued prior to the adverse determination on appeal.  However, fully compliant notice was later issued in an October 2014 communication, and the claim was thereafter readjudicated in an August 2015 supplemental statement of the case.  Accordingly, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006). 

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2015).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given VA examinations in September 2010, October 2010, and July 2015, which are fully adequate.  The duties to notify and to assist have been met.  

TDIU

In order to establish service connection for a total disability rating based upon individual unemployability due to service-connected disability, there must be an impairment so severe that it is impossible to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards for an award of total rating based on unemployability.  When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned provided that if there is only one service-connected disability, this disability shall be rated at 60 percent or more.  When there are two or more disabilities, at least one disability must be ratable at 40 percent or more, and any additional disabilities must result in a combined rating of 70 percent or more, and the disabled person must be unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  
  
The Veteran is service connected for a duodenal ulcer, post-operative, evaluated as 20 percent disabling; hemorrhoids, evaluated as 0 percent disabling; residuals, right inguinal hernia repair, evaluated as 0 percent disabling; and a scar, residual of right inguinal hernia repair, evaluated as 0 percent disabling.  His combined rating is therefore 20 percent.  See 38 C.F.R. § 4.25.  Thus, the Veteran does not meet the schedular requirements for a TDIU due to service-connected disabilities under 38 C.F.R. § 4.16(a).

Nevertheless, where the percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background, including his employment and educational history. 38 C.F.R. § 4.16(b). The Board, however, does not have the authority to assign an extraschedular TDIU in the first instance. Bowling v. Principi, 15 Vet. App. 1 (2001).  Again, in determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341 , 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Following a full and thorough review of the evidence of record, lay and medical, the Board concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to a TDIU.  The evidence does not demonstrate that the Veteran is unable to secure or follow a substantially gainful occupation solely by reason of his service-connected disabilities.  

The Veteran underwent a VA examination in July 2010 for evaluation of his hemorrhoids.  The Veteran reported that, while stationed in West Germany, he had symptoms of pain, burning, and itching in rectal area after using the toilet for bowel movements.  He reported that he went to sick call for evaluation.  He was diagnosed with hemorrhoids, given suppositories and a laxative.  He reported that symptoms worsened and he was having bleeding when wiping after bowel movements.  He never underwent any surgical procedure for his hemorrhoids.  He continues to have swelling, pain, inflammation, and blood with wiping due to his hemorrhoids.  The examiner stated that this had significant effects on his usual occupation (which she noted to be as a salesman and manager for Sears Roebucks).  It was noted that the disability's impact on occupation actives was related to pain.  With regard to activities of daily living, she found that the hemorrhoids prevented the Veteran from participating in sports; and that they had a mild effect on his ability to travel.  

The examiner also noted that the Veteran carried a diagnosis of status post duodenal ulcer repair. The examiner further stated that this had significant effects on his usual occupation.  Again, the disability's impact on occupation actives was related to pain.  The effects were pain and increased absenteeism.  She stated that with regards to activities of daily living, the ulcer prevented exercise; severely limited recreation; and had a moderate effect on ability to do chores.  It presented no limitation on ability to shop, play sports, travel, feed, bathe, dress, use the toilet, or groom himself.   

The Veteran underwent a VA psychiatric examination in October 2010.  At that time, the Veteran reported that he retired from Sears in 2001, where he worked as a
salesman and sales manager for 14 years.  He stated that he was successful at his job and denied significant problems associated with this work.  After leaving Sears, he worked for brief periods in a number of positions (substitute teaching, USPS, driving buses).  His last job was with city transit, where he drove buses.  He stated that he quit in 2005, after working for a few months.  He stated that he quit due to concerns about high blood pressure, varicose veins, vertigo, and stress.  He stated that varicose veins were causing increased pain associated with using the foot
pedal on a regular basis.  He stated that the job was stressful and caused high blood pressure, which caused vertigo.  He stated that he sometimes became dizzy while working and hit a wall once when he became concerned about another car that was driving too closely.  He noted increased agitation while working and stated that his problems were causing him to be more forgetful and to make more frequent mistakes.  He stated that he was concerned about the impact this work would have on his health and quit.

As far as an educational background, the Veteran attended college from 1970-75, studying history and the bible, and he earning a BA.  After college, the Veteran went seminary school from 1976-78 and again in 1980-81.  He stated that he did very well in school and had no significant problems.

The Veteran reported that he was active in church, and enjoyed going to ball games.
He stated that he also likes to fix old electronics.  He lived in an apartment by himself and was responsible for all self- and home-care needs.

The Veteran underwent another VA examination in July 2015.  He stated that he developed a sudden right groin pain in 1971 and went to the emergency room at the Fayetteville VAMC.  He underwent a right inguinal hernia repair in 1971 at
the Fayetteville VAMC.  He has not had any problem since the surgical repair.  When asked about the functional impairment caused by the Veteran's hernia, the examiner stated that he cannot lift, push, or pull more than 25 pounds.  When asked about the functional limitations caused by all of the Veteran's service connected disabilities, the examiner noted that the Veteran is service connected for duodenal ulcer and hemorrhoids.  He stated that the impact of his service connected disabilities upon physical employment is that he cannot lift, push, or pull more than 25 pounds due to residual scar on the abdominal wall from prior surgery to repair a
perforated duodenal ulcer.  The examiner further stated that the impact of his service-connected disabilities upon sedentary employment is none.  Since the Veteran has frequent heartburn and requires regular use of Maalox, any type of work would also have to accommodate his need to take the medication to alleviate his symptoms while working.

Giving consideration only to the Veteran's service-connected disabilities, and without consideration of his other disabilities, age, or current status of employment, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran's service-connected disabilities render him unable to secure or follow substantially gainful employment.  In October 2010, the Veteran stated that he retired from Sears in 2001, and denied significant problems associated with this work.  He left his most recent job (as a bus driver) due to concerns about high blood pressure, varicose veins, vertigo, and stress (none of which are service connected disabilities).  He stated that increased agitation while working was causing him to be more forgetful and to make more frequent mistakes.  He stated that he was concerned about the impact this work would have on his health and quit.

The July 2015 VA examiner found that the only functional limitations of the Veteran's service connected disabilities were that he cannot lift, push, or pull more than 25 pounds due to residual scar on the abdominal wall from prior surgery to repair a perforated duodenal ulcer.  The examiner further stated that the Veteran's service-connected disabilities have no effect on the Veteran's ability to perform sedentary employment.  Given the Veteran's past work and educational background, the Board finds that sedentary employment could be achieved.  

The Board acknowledges that the September 2010 VA examiner noted significant effect on employment in the form of pain and increased absenteeism.  However, increased absenteeism is not tantamount to the Veteran being precluded from substantially gainful employment.  The Board emphasizes that the question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment. Van Hoose, 4 Vet. App. at 363.

In sum, the preponderance of the evidence weighs against a finding that the Veteran's service-connected disabilities alone render him unable to obtain and retain substantially gainful employment, nor is the evidence in a state of equipoise on that question.  As such, the Veteran's claim for a TDIU is denied.


ORDER

Entitlement to a TDIU is denied.  




______________________________________________
ANTHONY C. SCIRÉ, JR
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


